Citation Nr: 0031277	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had verified active duty from August 1957 to July 
1959.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1999 rating decision by 
the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a June 23, 1999 statement accompanying his substantive 
appeal, the veteran appeared to be requesting that his claims 
for service connection for back problems, shoulder problems, 
headaches, and dental trauma (to include chipped teeth) be 
reopened.  It does not appear that there has been any action 
on those claims and, as such, they are referred to the RO for 
appropriate action. 


REMAND

A preliminary review of the record discloses that the case 
must be returned to the RO for further development.  As an 
initial matter, it appears that some of the veteran's service 
medical records are unavailable.  In this regard, the Board 
notes that the veteran stated that, while on Operation 
Caribou Creek maneuvers in February 1959, he was hospitalized 
after being hit on the head by the hatch on the M-59 he was 
driving.  However, the records obtained thus far contain no 
references to hospitalization, or treatment, for a head 
injury.  

The RO in a November 1995 letter indicated that his records 
might have been destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973 and asked the veteran to 
complete a NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data.  No completed NA Form 13055 is 
associated with the claims file.  The NPRC in January 1996 
provided the medical records it had, some of which were 
partially burned and showed evidence of water stains and ink 
smearing.  Thus, it is likely that some of the veteran's 
reports were destroyed in the 1973 fire at that facility.  
Nevertheless, in cases where the veteran's service medical 
records are unavailable through no fault of the claimant's, 
there is a "heightened duty" to assist the veteran in the 
development of the case including a search for other records.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); see generally McCormick v. Gober, 14 Vet. 
App. 39 (2000); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection. 

In this respect, the RO should again ask the veteran to 
complete a NA Form 13055, and to give specific identifying 
information regarding his assigned unit while at Fort 
Richardson, Alaska.  This information, if any, should be 
submitted to NPRC for an additional record search.  In 
addition, if feasible, a search should be made of any 
hospital records, treatment records, morning reports, and 
sick lists associated with Fort Richardson in the winters of 
1958 and 1959, utilizing the relevant information in the 
veteran's DA 20.  

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and lay 
sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) has further held that the "duty to 
assist" the appellant includes advising him that, even though 
service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service.  VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the veteran regarding the alternative 
evidence which may be submitted instead.  Therefore, the RO 
should contact the veteran and advise him that, in light of 
his missing records, he may provide such alternative 
evidence.

Moreover, the veteran indicated that he has been receiving 
Social Security Administration (SSA) disability benefits 
since 1994.  The claims file does not reflect an attempt by 
the RO to secure a copy of the SSA's decision granting 
benefits.  As these records may concern the disability at 
issue, they may be relevant in evaluating the claim and 
should be obtained.  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  On remand, the RO 
should request the SSA's decision granting benefits, and all 
available supporting medical evidence.

The Court also has held that if a review of the evidence 
suggests a reasonable possibility that a claimant's disorder 
is related to an alleged incident in service, a remand for an 
examination and medical opinion is warranted.  Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  See also 38 C.F.R. § 
3.303(d) (2000).  In this case, should the RO determine that 
an examination may substantiate entitlement to service 
connection for arthritis, the RO should schedule an 
examination and request a medical opinion, which addresses 
the question of whether the veteran's current disorder was 
incurred in service or within one year of discharge.  
38 U.S.C.A. § 5107(a) (2000).
 
The Board is aware of the RO's diligent efforts to obtain the 
veteran's records.  However, in view of the foregoing, it is 
the Board's judgment that an additional attempt at obtaining 
corroborative medical evidence of the veteran's claimed in-
service injury should be undertaken.  The Board also 
acknowledges that the RO wrote to the veteran attempting to 
obtain a completed NA Form 13055 and that the veteran did not 
respond.  Nevertheless, the Board is of the opinion that the 
veteran should be given another opportunity to cooperate in 
obtaining medical records that are germane to his claim.  
However, the veteran is advised that the duty to assist is 
not a one-way street.  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to complete the 
development of the evidence with regard 
to the missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
Part III, paragraphs 4.23, 4.25, and 
4.29, including having the veteran fill 
out a complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organization to which he 
was assigned at the time of treatment 
(battalion, regiment, etc.), if he is 
unable to do so, the RO should use the 
veteran's DA 20 information to complete 
the information needed by the NPRC.

2.  The RO should advise the veteran that 
he can submit alternate evidence to 
support his claim for service connection 
for arthritis, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; medical 
evidence from hospitals, clinics from 
which and private physicians from whom he 
may have received treatment, especially 
soon after discharge; letters written 
during service; and insurance 
examinations.  The RO should assist the 
veteran in this respect, and should 
pursue all logical follow-up development 
pertaining to diagnosis of and treatment 
for arthritis.  

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

4.  After completion of these actions, if 
it is determined that a reasonable 
possibility exists that an examination 
may substantiate entitlement to service 
connection for arthritis, the RO should 
schedule a VA examination of the veteran 
to clarify the nature, time of onset, and 
etiology of all arthritis symptomatology.  
All indicated tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The claims 
file and a copy of this order should be 
made available to the examiner.  On the 
examination findings, the history 
provided by the veteran, and a thorough 
review of the file, including all 
material received pursuant to this 
remand, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's 
arthritis was incurred in service or 
within one year of discharge.

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 


The purpose of this REMAND is to obtain additional 
development.  The Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  The veteran and his representative are free to submit 
additional evidence 
and argument in connection with this matter.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


